DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
As an initial matter, it is important to correct the record regarding Applicant’s statements in the Applicant Arguments/Remarks filed on 12/07/2020. In the Applicant Arguments/Remarks, Applicant’s representative appears to accuse the Examiner of not responding to Applicant’s calls for assistance regarding clarification as to what constitutes “Unity of Invention”. See Applicant Arguments/Remarks filed 12/07/2020 at pages 1-2. Applicant’s representative is incorrect. It is to be noted that the Examiner was out of the Office on leave during the period in which Applicant’s representative attempted to call the Examiner of record. An out of office message was provided on the Examiner’s voicemail indicating availability and a tentative return date, in addition to providing an alternate contact in the event of urgent patent related matters. Contrary to the allegations by Applicant’s representative as explained above, the Examiner contacted Applicant’s representative on 12/3/2020 at 5:45pm at the phone number of record for Applicant’s representative. Applicant’s representative was unavailable. Therefore, the Examiner left a detailed voice message addressing the concerns of Applicant’s representative to the best of her ability. Applicant’s representative is cautioned against introducing incomplete and incorrect statements into the record, especially when they appear to indicate that the Examiner deliberately acted contrary to Office procedures. Customer service is the Examiner’s priority as per the regulations of the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.	The information disclosure statement (IDS) submitted on 10/29/2018 is in compliance with the provisions of 37 CFR 1.97 except, it did not contain information in English for DE 2570834 and DE 202010014864.
The following must be provided for non-English documents that are cited: (a) a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or (b) a written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). MPEP § 609.01.
Publications DE 2570834 and DE 202010014864 have been placed in the application file but the Examiner has not considered the information referred to therein as to the merits. 

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-7 in the reply filed on 12/07/2020 is acknowledged. The traversal is on the ground(s) that it is incorrect to assert that the presently claimed carrier does not make a contribution over the cited prior art, which fails to reasonably teach or suggest each element of the present claims. This is not found persuasive because the present application was only subject to a Restriction Requirement and not a Non-Final/Final rejection and no showing of the prior art reasonably teaching or suggesting each element of the present claims is required. 

As to the base plate and the frame being separate elements, claim 1 does not specify that the base must be completely separate from the frame as alleged by Applicant’s representative. As interpreted by the Examiner, claim 1 only requires a base and a frame. It does not specify the interrelationship between the base and the frame. Further, the Examiner has taken claim 1 to mean that the frame surrounds the base. In other words, the frame and base are integrally formed.  Therefore, as previously disclosed, the instant application lacks unity of invention as it fails to provide a special technical feature for the reasons disclosed in the Restriction Requirement dated 10/07/2020.
Finally, in response to Applicant’s arguments regarding the relevancy of the prior, Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “an installation for biotechnological applications” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.
.

    PNG
    media_image1.png
    365
    1343
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “at least one component of the installation”. However, it is unclear what constitutes an installation. It is also unclear what constitutes at least one component.
Claims 2-7 depend on claim 1. Therefore, claims 2-7 are rejected for the same reasons as claim 1.
Claim 2, recites the limitation “wherein the base plate of the carrier is attached directly or indirectly to the installation so as to be pivotable via a bearing and/or a belt and/or a joint”. While a bearing and/or a belt and/or a joint can be pivoted, a bearing and/or a belt and/or a joint does not appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of the bearing counterpart and the at least one bearing part. Appropriate clarification is requested.
Claim 3, recites the limitation “wherein at least one of the fastening portions is mounted so as to be slidingly rotatable about a pivot point of a bearing counterpart, which is fixed on at least one of the arms and cannot be rotated in relation to the respective arm, in each case by means of at least one bearing part, preferably a sliding bearing, which is attached on one of the fastening portions”. While a bearing counterpart can be fixed on at least one of the arms and cannot be rotated in relation to the respective arm, in each case by means of at least one bearing part, neither a bearing counterpart nor at least one bearing part appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of the bearing counterpart and the at least one bearing part. Appropriate clarification is requested.
Regarding claim 3, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4, recites the limitation “wherein a safety element is arrangeable on the frame and/or on the deformable element”. While a safety element can be arranged on the frame and/or on the deformable element to prevent the opening of the deformable element in a locked state, a safety element does not appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of the safety element. Appropriate clarification is requested.
laim 6, recites the limitation “the deformable element is designed for the purpose of receiving and/or mounting and/or fixing components of the installation with various forms and/or diameters (D) or cross-sectional surfaces”. While a component can be received, mounted or fixed to the deformable element, a component with various forms and/or diameters (D) or cross-sectional surfaces does not appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of the component with various forms and/or diameters (D) or cross-sectional surfaces. Appropriate clarification is requested.
Claim 7, recites the limitation “at least one element included by the installation” and “at least one color corresponding to a color coding”. However, it is unclear what constitutes “at least one element” and “a color coding”.
Claim 7, recites the limitation “wherein at least one element included by the installation”. While at least one element can be included by the installation, at least one element does not appear to be claimed as part of the apparatus. It is unclear if the claim actually recites the inclusion of at least one element. Appropriate clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roell WO-0066706.
claim 1, Roell discloses at least one container (reactor frame 12) and at least one carrier, wherein the carrier is designed for the mounting of at least one component (bag reactor 2) of the installation and the carrier is designed for the purpose of being attached directly or indirectly to the installation as shown in at least Figs. 1-2 and 4, and the at least one carrier  includes: at least one frame (support edge 44) with at least two arms (edge 40), at least one base plate (mounting tray/shell 4)  and at least one deformable element, wherein the deformable element includes fastening portions (retaining flange 38) and wherein the fastening portions are mounted on the arms (edge 40)  of the frame  (support edge 44), see lines 81-87. 
As to the intended use limitations, “wherein the deformable element being designed for the purpose of assuming at least the following states: a receiving state, where the deformable element is ready to receive the component of the installation; and a locked state, which is produced by the displacing the component of the installation into the deformable element, as a result of which the deformable element surrounds the component of the installation at least in part”, Roell discloses that the reactor bag lies in the (mounting tray/shell 4) and is fastened on its narrow sides by means of a clamping device 6, see lines 81-82. Therefore, as interpreted by the Examiner, Roell is capable of assuming both a receiving state and a locked state.
Additionally, in the absence of further positively recited structure the device of Roche is capable of providing the operating conditions as listed in the intended use section of the claim. Furthermore, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
claim 2, Roell discloses wherein the base plate (mounting tray/shell 4) of the carrier is attached directly or indirectly to the container (reactor frame 12) as shown in Figs. 1 and 4 so as to be pivotable via a bearing (bearing 8), see lines 88-91and Figs. 1-2 and 9.
Regarding claim 3, Roell discloses wherein at least one of the fastening portions (retaining flange 38) is mounted so as to be slidingly rotatable about a pivot point of a bearing counterpart (bolt 48), which is fixed on at least one of the arms (edge 40) and cannot be rotated in relation to the respective arm, in each case by means of at least one bearing part (eccentric 46), preferably a sliding bearing, which is attached on one of the fastening portions, see lines 85-87 and Fig. 4. 
Regarding claim 4, Roell discloses wherein a safety element (clamping device 6/hold-down 42) is arrangeable on the frame (support edge 44) and/or on the deformable element (retaining flange 38) in order to prevent the opening of the deformable element (retaining flange 38) in the locked state (see lines 81-85).
For the purpose of examination, the safety element has been interpreted as a clamp as disclosed in Applicant’s specification at paragraph 16.
Regarding claim 5, Roell discloses wherein the deformable element (retaining flange 38) includes on its contact surfaces elevations and/or indentations which are in at least partial contact via (seam 18) with the component (bag reactor 2) of the installation, see lines 82-85; Fig. 4:18 and Fig. 4:38.
Regarding claim 6, as to the intended use limitations, “wherein the deformable element is designed for the purpose of receiving and/or mounting and/or fixing components of the installation with various forms and/or diameters (D) or cross-sectional surfaces”.

Additionally, in the absence of further positively recited structure the device of Roche is capable of providing the operating conditions as listed in the intended use section of the claim. Furthermore, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roell WO-0066706 as applied above to claims 1-6.
Regarding claim 7, Roell does not explicitly discloses wherein at least one element included by the installation comprises at least one color corresponding to a color coding. However,  it would have been obvious to one of ordinary skill in the art to provide at least one element corresponding to a color coding, since it has been held the matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04 (I).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799